F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                         AUG 23 1999
                                  TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                              Clerk


ROBERT C. LEWIS,

          Plaintiff-Appellant,

v.

JOSEPH BOOKER, JR., Warden,
                                                        No. 99-3092
United States Penitentiary,
                                                     (District of Kansas)
Leavenworth; D. SHEPHERD,
                                                   (D.C. No. 98-CV-3437)
Hospital Administrator, United States
Penitentiary, Leavenworth; P. K.
HILL, Clinical Director, United States
Penitentiary; F. W. APPLE, AW,
Operations,

          Defendants-Appellees.




                             ORDER AND JUDGMENT *


Before TACHA, McKAY, and MURPHY, Circuit Judges.


      After examining plaintiff’s brief and the appellate record, this court has

determined unanimously that oral argument would not materially assist the



      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

       Proceeding pro se, plaintiff, Robert Lewis, appeals the district court’s

dismissal of his civil rights complaint brought pursuant to 42 U.S.C. § 1983.

Lewis’ complaint contained an allegation that defendants were deliberately

indifferent to his medical needs in violation of the Eighth Amendment to the

United States Constitution. Additionally, Lewis claimed he was denied medical

care in retaliation for his participation in a prison riot.

       The district court dismissed Lewis’ complaint holding that it failed to state

a claim upon which relief may be granted. In its order, the district court set forth

the reasoning underlying the dismissal. The district court concluded that Lewis,

who disagreed with the course of treatment provided by prison personnel,

challenged only matters of medical judgment and therefore, his complaint failed




                                            -2-
to state a claim of constitutional dimension. 1 See Ledoux v. Davies, 961 F.2d

1536, 1537 (10th Cir. 1992).

      Lewis has not introduced any evidence from which a deliberate indifference

to his medical needs could be inferred. He has, in fact, provided documentation

of the innumerable occasions on which he was seen by prison medical personnel

over the course of a forty-three month period. Lewis, however, states his

displeasure with the type and quality of the treatment he received. Differences of

opinion regarding the medical treatment received do not violate a prisoner’s

constitutional rights. See Estelle v. Gamble, 429 U.S. 97, 106 (1976) (“[A]

complaint that a physician has been negligent in diagnosing or treating a medical

condition does not state a valid claim of medical mistreatment under the Eighth

Amendment.”) .




      1
        Additionally, the district court held that Lewis’ retaliation claim was
barred by the statute of limitations because the two incidents he described both
occurred outside the two year limitations period. Construing Lewis’ pro se brief
liberally, this court concludes Lewis has failed to raise his retaliation claim on
appeal and it is, therefore, waived.     See Phillips v. Calhoun , 956 F.2d 949, 954
(10th Cir. 1992). Even if it had been properly raised, however, the district court
correctly determined that the alleged acts occurred outside the limitations period.
In § 1983 actions, the applicable statute of limitations is that of the state in which
the federal court is located.    See Board of Regents v. Tomanio , 446 U.S. 478,
483-84 (1980). Under Kansas law, a § 1983 retaliation claim must be brought
within two years after the cause of action accrued.       See Kan. Stat. Ann. §
60-513(4). Both incidents of which Lewis complained occurred prior to
November 15, 1996; his complaint was filed on December 28, 1998.

                                         -3-
       In his appellate brief, Lewis also claims the district court erred in not

providing him the opportunity to amend his complaint to correct any deficiencies.

A district court does not commit reversible error when it dismisses a complaint

sua sponte without permitting the pro se litigant to amend the complaint if it is

clear that the amendment would be futile. See McKinney v. Oklahoma Dep’t of

Human Servs., 925 F.2d 363, 365 (10th Cir. 1991). Lewis does not reveal the

additional information he would include in his complaint if allowed to amend it.

However, in light of the overwhelming evidence in the record that Lewis received

almost constant medical attention during the period in question, this court

concludes that Lewis’ complaint could not be amended in any way that would

cure its substantive deficiencies.

       Upon de novo review of Lewis’ complaint and appellate brief, the district

court’s Order, and the entire record on appeal, this court   affirms the district

court’s dismissal of Lewis’ complaint for substantially those reasons set forth in

the district court’s order dated January 25, 1999.

                                          ENTERED FOR THE COURT:



                                          Michael R. Murphy
                                          Circuit Judge




                                            -4-